Title: To James Madison from John M. Forbes, 28 August 1802 (Abstract)
From: Forbes, John M.
To: Madison, James


28 August 1802, Hamburg. Calls JM’s attention to “a Subject which has been frequently urged upon the former Administration, without effect, by my Predecessor Mr. Pitcairn. From the great variety of petty Sovereignties which divide the Circumjacent Country and particularly the Shores of the Elbe, a general imbecility in the execution of the Consular functions and, in many instances, Serious inconveniences to our Commerce result from our Consular District being limited to the Hamburgh Territory.” Cites a recent case of the ship Hercules; “wrecked in this River, her valuable Cargo was Saved by Danish subjects and the Captain was obliged to resort to Copenhagen and demand the interference of our Consul there.” Proposes that his consular district be extended “‘to the Circle of Lower Saxony’ which is the only political division of Country, which embraces all the Sovereignties bordering on the navigable Elbe.” Reports that the provision made by the U.S. for destitute seamen is inadequate; twelve cents per diem is not enough for shelter.
 

   
   RC (DNA: RG 59, CD, Hamburg, vol. 1). 3 pp.; docketed by Wagner as received 19 Nov., with his notation, “Extension of his consular district necessary.” An abbreviated version of the letter (ibid.), marked “Triplicate,” bears a postscript in which Forbes recommends that an express right be granted him to name vice-consuls or agents “in the several ports of the Circle”; this has been “a Subject of some discussion between the British Consul and the Senate of Rostoc, but the latter has ceded the point.”



   
   A full transcription of this document has been added to the digital edition.

